Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-35 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
 	For claim 21, prior art Prior art Oteri at [0161] discloses a STA receiving power announce element in the frame that indicates that the STA requires a particular CCA (=a CCA is required) in a channel. Fig.8 and [0154]-[0157] discloses briefly the power announcement element. [0154] discloses an AP announce CCA assignment for a particular STA or a group of STAs. When the AP announce CCA for the particular STA, then The STA knows whether it requires CCA in a channel (i.e channel 1 813 or channel N 816 shown in Fig.8). [0156] discloses a particular MAC address is used in the Group ID field for a particular STA and based on the address and other fields (i.e channel number and CCA ), the particular STA knows whether it requires CCA in a channel. 
 		Prior art Seok at paragraph [0151] and [0156]  discloses a transmitting STA sends a MAC frame to a plurality of destination STAs and paragraph [0153] discloses wherein the plurality of destination STAs simultaneously transmit the response frame to the transmitter STA.
 	Prior art Kwon at paragraph [0051] discloses wherein a basic service set includes a plurality of STAs and also discloses wherein the plurality of STAs includes MAC layer. Therefore the frame which is transmitted and/or received by the plurality of STAs corresponds to MAC frame	

 	Claims 26 and 31 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478